ORDER

PER CURIAM.
In this jury-tried case, defendant was convicted of second degree murder, in violation of § 565.021 RSMo 1994, four counts of first degree robbery, § 569.020, and five counts of armed criminal action, § 571.015. Defendant was sentenced as a prior offender to one term of life imprisonment to run consecutively with four thirty-year and five twenty-year sentences to run concurrently. Defendant appeals the judgment and sentences. He also appeals the denial of his Rule 29.15 motion for posteonviction relief after an evi-dentiary hearing.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments of the trial court and motion court are affirmed in accordance with Rules 30.25(b) and 84.16(b).